418 F.2d 572
UNITED STATES of Americav.Victor BATTISTA, Ralph C. Hobbs, George Laris, GaetanoAlexander Miceli, Joseph R. Morris, George Laris, Appellant.
No. 17836.
United States Court of Appeals Third Circuit.
Argued Sept. 15, 1969.Decided Nov. 17, 1969, As Amended Dec. 3, 1969.

Charles N. Caputo, Pittsburgh, Pa., for appellant.
W. Wendell Stanton, Asst. U.S. Atty., Pitsburgh, Pa.  (Gustave Diamond, U.S. Atty., Pittsburgh, Pa., on the brief), for appellee.
Before BIGGS, KALODNER and FREEDMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
The appellant Laris first appealed from an order of the court below denying him a new trial.  This court inadvertently endeavored to adjudicate the issues presented by Laris, United States v. Battista et al., Laris, Appellant, 3 Cir., 397 F.2d 286 (1968).  The Supreme Court denied certiorari, Laris v. United States, 393 U.S. 936, 89 S. Ct. 297, 1 L. Ed. 2d 272 (1968), it appearing that the order of the court below was not a final appealable order, no judgment of conviction, sentence and commitment having been entered in accordance with Rule 32(b), Fed.R.Crim.Proc., 18 U.S.C.  Our former judgment therefore was void for we were without jurisdiction to adjudicate the appeal.  Thereafter a valid judgment was entered in accordance with the cited rule and Laris has appealed.


2
We have examined the five grounds asserted by Laris and find them to be without merit.  We also have scrutinized carefully the entire record in this case and we can find no error.  Accordingly the judgment will be affirmed.